NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment after final rejection filed 3 March 2022. The amendment after final rejection is entered. It is noted that this application is a National Stage Entry of PCT/KR2017/008830 filed 14 August 2017, which benefits from Foreign Application Serial Number 2016-0103652 (Korea) filed 16 August 2016. Claims 1, 3, and 6 have been cancelled. Claim 1 has been amended. Claims 1, 4, and 5 are pending and allowed.

Allowable Subject Matter

[3]	Claims 1, 4, and 5 are allowed. 



REASONS FOR ALLOWANCE

[4]	The following is an examiner's statement of reasons for allowance:

Claim 1

The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including:

“...A video-based integrated building construction and maintenance management method performed by a building management server, a worker terminal, and a manager terminal, the method comprising:...shooting a construction progress video...by executing an application installed in the worker terminal; uploading a construction video in which the construction progress video is uploaded to the building management server;...shooting a maintenance video...by executing an application installed in a worker terminal of a maintenance site;...uploading a maintenance progress video in which the maintenance progress video is uploaded to the building management server;...registering human resource information about field workers who have carried out a construction or maintenance task;...displaying on the manager terminal a computer display of a 3D screen implemented with a three-dimensional virtual space, the three-dimensional virtual space divided into a plurality of regions with each region of the plurality of regions having coordinates assigned to each region, and one of the building management server or manager terminal assigning a coordinate grid of the three-dimensional virtual space where the coordinates of each region are stored by the building management server and are configured to be selectable for retrieval and display of  video information corresponding to the coordinate selected;...matching human resource information of field workers by one of the building management server and the manager terminal to a specific coordinate among a plurality of coordinates stored by the building management server and selected and retrieved by the manager terminal, and displaying on the manage terminal a construction progress process, construction details information, maintenance details information, and human resource information of a field worker for the specific coordinate stored by the building management server; registering an evaluation score of the field worker who has carried out a construction or maintenance task together with the human resource information corresponding to the field worker; and wherein the manager terminal further sets a section of the three-dimensional virtual space corresponding to a task that has not been carried out in compliance with a manual in the video shot in the construction progress video stored in the building management server and the building management server sends a line stop command and a correction command to the worker terminal of the field worker who has carried out the task and the building management server reduces in real time an evaluation score of the field worker who has not carried out the task in compliance...”.
	
The most closely applicable prior art of record is referred to in the Office Action mailed 27 November 2020 as Golparvar-Fard et al. (United States Patent Application Publication No. 2013/0155058). Golparvar-Fard et al. provides system and method which utilizes a 3-D constructions site model and video information to monitor and evaluate a construction process. The system and method includes assigning coordinates to sections of the models and integrates video information from cameras designates to specific coordinates. 

While Golparvar-Fard et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while the coordinate assignments and associated video/camera data is, broadly, shooting a progress video and storing the video associated with coordinates, the videos are not specifically documenting execution of a construction task. By extension, the video 

Accordingly, Golparvar-Fard et al. fail to disclose or otherwise render obvious at least “....registering human resource information about field workers who have carried out a construction or maintenance task;...displaying on the manager terminal a computer display of a 3D screen implemented with a three-dimensional virtual space, the three-dimensional virtual space divided into a plurality of regions with each region of the plurality of regions having coordinates assigned to each region, and one of the building management server or manager terminal assigning a coordinate grid of the three-dimensional virtual space where the coordinates of each region are stored by the building management server and are configured to be selectable for retrieval and display of  video information corresponding to the coordinate selected;...matching human resource information of field workers by one of the building management server and the manager terminal to a specific coordinate among a plurality of coordinates stored by the building management server and selected and retrieved by the manager terminal, and displaying on the manage terminal a construction progress process, construction details information, maintenance details information, and human resource information of a field worker for the specific coordinate stored by the building management server; registering an evaluation score of the field worker who has carried out a construction or maintenance task together with the human resource information corresponding to the field worker; and wherein the manager terminal further sets a section of the three-dimensional virtual space corresponding to a task that has not been carried out in compliance with a manual in the video shot in the construction progress video stored in the building management server and the building management server sends a line stop command and a correction command to the worker terminal of the field worker who has carried out the task and the building management server reduces in real time an evaluation score of the field worker who has not carried out the task in compliance...”, as required by claim 1.

With respect to considerations under 35 U.S.C. 101, while aspects of the claimed invention can broadly be considered a method of organizing human activity and further encompasses processes performable by mental processing, the configuring of a 3-D facility model with a coordinate grid having selectable grid elements/sections which, when selected, implement a series of iterative video comparison steps and worker evaluations constitute specialized programming executing a iterative computing process. The underlying programming and combination of elements render the claimed invention necessarily rooted in computer technology and present additional technical elements which integrate the broadly directed subject matter to a practical application of any ineligible processes under the 2019 PEG Step 2A prong 2.



Claims 4 and 5

Claims 4 and 5 all depend from allowable claim 1 and recite further limiting features. Claims 4 and 5 are allowed for reasons consistent with those identified with respect to claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

[5]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683